FILED
                            NOT FOR PUBLICATION                             APR 30 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



NZIMBA ISABEL LUTANDO                            No. 11-71689
MARQUES,
                                                 Agency No. A098-929-537
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted April 17, 2013
                            San Francisco, California

Before: KOZINSKI, Chief Judge, GRABER and CHRISTEN, Circuit Judges.

       Nzimba Isabel Lutando Marques, a native and citizen of Angola, petitions

for review of a decision of the Board of Immigration Appeals (“BIA”) affirming

the immigration judge’s (“IJ”) denial of asylum and protection under the




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C.

§ 1252(a). We deny Marques’s petition.

      Substantial evidence supports the BIA’s and IJ’s determination that Marques

did not establish an objectively reasonable fear of future persecution. Marques did

not show that hostility against Mana Church leaders was widespread or directed at

Marques. See Wakkary v. Holder, 558 F.3d 1049, 1060 (9th Cir. 2009). The IJ

properly considered State Department reports on country conditions. See

Kamalyan v. Holder, 620 F.3d 1054, 1057 (9th Cir. 2010) (noting that country

reports “are often the most appropriate and perhaps the best resource for

information on political situations in foreign nations” (internal quotation marks

omitted)). Where those country reports predated the alleged persecution, the IJ

properly provided an opportunity for Marques to supplement the record with

additional corroborating evidence. 8 U.S.C. § 1158(b)(1)(B)(ii). In considering

Marques’s claims for asylum and withholding of removal on the basis of religious

persecution, the IJ and BIA were not required to weigh wholly unrelated acts of

alleged persecution. The case Marques cites, Parussimova v. Mukasey, 555 F.3d

734, 739-41 (9th Cir. 2009) recognizes only that a persecutor may act with

multiple motives, not that unrelated acts may be aggregated to show an objectively

reasonable fear of future persecution.


                                          2
      The BIA also did not err in denying Marques’s application for CAT relief.

Torture can consist of “prolonged mental harm” caused by the “threat of imminent

death,” 8 C.F.R. § 208.18(a)(4), but unfulfilled threats may constitute mere

harassment, see Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003). It was

not error for the BIA and IJ to conclude that Marques failed to establish that she

more likely than not would be tortured with government acquiescence. See Zhang

v. Ashcroft, 388 F.3d 713, 721 (9th Cir. 2004) (per curiam).

      Marques’s petition for review is DENIED.




                                          3